Case 1:14-cv-02887-JLK-MEH Document 187-10 Filed 06/20/19 USDC Colorado Page 1 of
                                       9




                        Exhibit G
  Case 1:14-cv-02887-JLK-MEH Document 187-10 Filed 06/20/19 USDC Colorado Page 2 of
                                         9
                  Excerpt from the May 11, 2018 Report of the Advisory Committee on Civil Rules
                                             (revised August 2, 2018)

                             COMMITTEE ON RULES OF PRACTICE AND PROCEDURE
                                                      OF THE
                                 JUDICIAL CONFERENCE OF THE UNITED STATES
                                           WASHINGTON, D.C. 20544


  DAVID G. CAMPBELL                                                               CHAIRS OF ADVISORY COMMITTEES
        CHAIR
                                                                                       MICHAEL A. CHAGARES
REBECCA A. WOMELDORF                                                                      APPELLATE RULES
      SECRETARY
                                                                                       SANDRA SEGAL IKUTA
                                                                                         BANKRUPTCY RULES

                                                                                          JOHN D. BATES
                                                                                            CIVIL RULES

                                                                                        DONALD W. MOLLOY
                                                                                          CRIMINAL RULES

                                                                                       DEBRA ANN LIVINGSTON
                                                                                          EVIDENCE RULES
                                              MEMORANDUM

       TO:             Hon. David G. Campbell, Chair
                       Committee on Rules of Practice and Procedure

       FROM:           Hon. John D. Bates, Chair
                       Advisory Committee on Civil Rules

       RE:             Report of the Advisory Committee on Civil Rules

       DATE:           May 11, 2018 (revised August 2, 2018)
       ____________________________________________________________________________
                                                  Introduction

              The Civil Rules Advisory Committee met in Philadelphia, Pennsylvania, on April 10,
       2018. * * * * *

             Part I of this Report submits a recommendation to publish for comment a proposal to
       improve the procedure for taking depositions of an organization under Rule 30(b)(6). A
       Subcommittee has been working on this subject for two years.

                                                    *****

                                                I. Action Item

                                        Rule 30(b)(6): Duty to Confer

            The Advisory Committee on Civil Rules proposes that the preliminary draft of an
       amendment to Rule 30(b)(6), with accompanying Committee Note, be published for public
       comment. The proposed amendment and Note are presented below.




                                                      - 31 -
Case 1:14-cv-02887-JLK-MEH Document 187-10 Filed 06/20/19 USDC Colorado Page 3 of
                                       9
            Excerpt from the May 11, 2018 Report of the Advisory Committee on Civil Rules
                                       (revised August 2, 2018)

           The preliminary draft was developed by the Advisory Committee’s Rule 30(b)(6)
   Subcommittee, which was formed in April 2016 in response to a number of submissions
   proposing consideration of a variety of changes to the rule. Initially, the Subcommittee
   considered several changes that were introduced to the Standing Committee during its January
   2017 meeting. After further consideration, that list of possible rule changes was pared back to
   six specific possible amendment ideas.

          The Subcommittee then invited comment on these items. Over 100 comments were
   submitted, many of them very detailed and thoughtful. At the Standing Committee’s June 2017
   meeting, an interim report on the invitation for comment was made. The agenda book for the
   Standing Committee’s January 2018 meeting included a detailed summary of those comments.

          After receiving this commentary, the Subcommittee resumed discussion of ways to deal
   with Rule 30(b)(6) issues. Eventually it concluded that the most productive method of
   improving practice under the rule would be to require the parties to confer in good faith about the
   matters for examination. Much of the commentary it had received indicated that such
   conferences often provide a method for avoiding and resolving problems. Requiring the parties
   to confer therefore holds promise as a way to address the difficulties cited by those who urged
   amending the rule.

            At its November 2017 meeting, the Advisory Committee discussed this proposal. That
   discussion suggested that the rule should make it clear that the requirement to confer in good
   faith is bilateral — it applies to the responding organization as well as to the noticing party —
   and also raised the possibility that the rule require that the parties confer about the identity of the
   witnesses to testify. The Subcommittee met by conference call after that meeting to address
   concerns raised by the Advisory Committee.

          At the Standing Committee’s January 2018 meeting, there was discussion of the evolving
   Rule 30(b)(6) proposal to require the parties to confer, including the possibility (raised during the
   Advisory Committee meeting) that the identity of the witnesses be added to the list of topics for
   discussion. There was also discussion of the possibility of providing in the rule that additional
   matters be mandatory topics for discussion.

            After the Standing Committee’s meeting, the Subcommittee again met by conference
   call. * * * * * The Subcommittee worried that adding topics to the mandatory list for discussion
   might generate disputes rather than avoid them. Another concern was that adding to the list of
   mandatory topics could build in delay. The eventual resolution was not to expand the list of
   mandatory topics beyond the number and description of the matters for examination and the
   identity of the designated witnesses.

           The Subcommittee also considered adding a reference to Rule 30(b)(6) in the Rule 26(f)
   conference list of topics. There was considerable sentiment on the Subcommittee not to
   introduce this topic at the early point when the Rule 26(f) conference is to occur because, in most
   cases, it is too early for the parties to be specific about such depositions. Nonetheless, the
   consensus was to present the possibility of publishing a possible change to Rule 26(f) to the full
   Advisory Committee, in case that seemed desirable should public comment strongly favor such a
   change. The Subcommittee would not recommend that course, however.




                                                    - 32 -
Case 1:14-cv-02887-JLK-MEH Document 187-10 Filed 06/20/19 USDC Colorado Page 4 of
                                       9
            Excerpt from the May 11, 2018 Report of the Advisory Committee on Civil Rules
                                       (revised August 2, 2018)

           At its April 2018 meeting, the Advisory Committee considered the Subcommittee’s
   recommendation that a Rule 30(b)(6) preliminary draft be published for comment. The
   discussion considered the addition of the identity of the witness or witnesses to the list of topics
   for conferring and the risk that some might interpret that as requiring that the organization obtain
   the noticing party’s approval of the organization’s selection of its witness. The proposed
   amendment, however, carries forward the present rule text stating that the named organization
   must designate the persons to testify on its behalf. The Committee Note affirms that the choice
   of the designees is ultimately the choice of the organization. The Advisory Committee resolved
   to retain the identity of the witnesses as a topic for discussion.

           A different concern voiced at the Advisory Committee’s meeting was that the draft, as
   then written, might be interpreted to suggest that a single conference would satisfy the
   requirement to confer, which could prove particularly problematical with the addition of the
   identity of the witnesses as a required topic. Instead, it is likely that the process of conferring
   will be iterative. To reflect that reality, the rule text was amended to add the phrase “and
   continuing as necessary” to the rule. This addition recognizes that often a single interaction will
   not suffice to satisfy the obligation to confer in good faith. With that change, the Advisory
   Committee voted to recommend publication of the preliminary draft rule presented below for
   public comment.

          Regarding the possibility of publishing a draft amendment to Rule 26(f), there was no
   support on the Advisory Committee for doing so, and accordingly that idea is not part of this
   recommendation to the Standing Committee.

          After the Advisory Committee’s meeting, a revised Committee Note reflecting the
   addition the Advisory Committee made to the rule was circulated to the Advisory Committee,
   which voted on it by email. With refinements to that Note, the Advisory Committee brings
   forward the following preliminary draft with the proposal that it be published for public
   comment.

                                                *****

   Rule 30. Depositions by Oral Examination

                                                *****

   (b)    Notice of the Deposition; Other Formal Requirements.

                                                *****

          (6)    Notice or Subpoena Directed to an Organization. In its notice or subpoena, a
                 party may name as the deponent a public or private corporation, a partnership, an
                 association, a governmental agency, or other entity and must describe with
                 reasonable particularity the matters for examination. The named organization must
                 then designate one or more officers, directors, or managing agents, or designate
                 other persons who consent to testify on its behalf; and it may set out the matters on
                 which each person designated will testify. Before or promptly after the notice or
                 subpoena is served, and continuing as necessary, the serving party and the



                                                  - 33 -
Case 1:14-cv-02887-JLK-MEH Document 187-10 Filed 06/20/19 USDC Colorado Page 5 of
                                       9
            Excerpt from the May 11, 2018 Report of the Advisory Committee on Civil Rules
                                       (revised August 2, 2018)

                 organization must confer in good faith about the number and description of the
                 matters for examination and the identity of each person the organization will
                 designate to testify. A subpoena must advise a nonparty organization of its duty to
                 make this designation and to confer with the serving party. The persons
                 designated must testify about information known or reasonably available to the
                 organization. This paragraph (6) does not preclude a deposition by any other
                 procedure allowed by these rules.

                                                *****
                                        Draft Committee Note

           Rule 30(b)(6) is amended to respond to problems that have emerged in some cases.
   Particular concerns have included overlong or ambiguously worded lists of matters for
   examination and inadequately prepared witnesses. This amendment directs the serving party and
   the named organization to confer before or promptly after the notice or subpoena is served, and
   to continue conferring as necessary, regarding the number and description of matters for
   examination and the identity of persons who will testify. At the same time, it may be productive
   to discuss other matters, such as having the serving party identify in advance of the deposition
   the documents it intends to use during the deposition, thereby facilitating deposition preparation.
   The amendment also requires that a subpoena notify a nonparty organization of its duty to confer
   and to designate one or more witnesses to testify. It facilitates collaborative efforts to achieve
   the proportionality goals of the 2015 amendments to Rules 1 and 26(b)(1).

           Candid exchanges about discovery goals and organizational information structure may
   reduce the difficulty of identifying the right person to testify and the materials needed to prepare
   that person. Discussion of the number and description of topics may avoid unnecessary burdens.
   Although the named organization ultimately has the right to select its designees, discussion about
   the identity of persons to be designated to testify may avoid later disputes. It may be productive
   also to discuss “process” issues, such as the timing and location of the deposition.

           The amended rule directs that the parties confer either before or promptly after the notice
   or subpoena is served. If they begin to confer before service, the discussion may be more
   productive if the serving party provides a draft of the proposed list of matters for examination,
   which may then be refined as the parties confer. The rule recognizes that the process of
   conferring will often be iterative, and that a single conference may not suffice. For example, the
   organization may be in a position to discuss the identity of the person or persons to testify only
   after the matters for examination have been delineated. The obligation is to confer in good faith,
   consistent with Rule 1, and the amendment does not require the parties to reach agreement. The
   duty to confer continues if needed to fulfill the requirement of good faith. But the conference
   process must be completed a reasonable time before the deposition is scheduled to occur.

           When the need for a Rule 30(b)(6) deposition is known early in the case, the Rule 26(f)
   conference may provide an occasion for beginning discussion of these topics. In appropriate
   cases, it may also be helpful to include reference to Rule 30(b)(6) depositions in the discovery
   plan submitted to the court under Rule 26(f)(3) and in the matters considered at a pretrial
   conference under Rule 16.
                                                *****



                                                  - 34 -
Case 1:14-cv-02887-JLK-MEH Document 187-10 Filed 06/20/19 USDC Colorado Page 6 of
                                       9




                           PROPOSED AMENDMENTS TO THE
                         FEDERAL RULES OF CIVIL PROCEDURE 1


                1   Rule 30. Depositions by Oral Examination

                2                                *****

                3   (b) Notice of the              Deposition;     Other     Formal
                4       Requirements.

                5                                *****

                6        (6) Notice       or     Subpoena        Directed    to    an

                7              Organization. In its notice or subpoena, a party

                8              may name as the deponent a public or private

                9              corporation, a partnership, an association, a

               10              governmental agency, or other entity and must

               11              describe with reasonable particularity the matters

               12              for examination. The named organization must

               13              then designate one or more officers, directors, or

               14              managing agents, or designate other persons who

                         1
                            New material is underlined in red; matter to be omitted is
                    lined through.




                                               - 35 -
Case 1:14-cv-02887-JLK-MEH Document 187-10 Filed 06/20/19 USDC Colorado Page 7 of
                                       9




                    2      FEDERAL RULES OF CIVIL PROCEDURE

               15           consent to testify on its behalf; and it may set out

               16           the matters on which each person designated will

               17           testify. Before or promptly after the notice or

               18           subpoena is served, and continuing as necessary,

               19           the serving party and the organization must

               20           confer in good faith about the number and

               21           description of the matters for examination and

               22           the identity of each person the organization will

               23           designate to testify. A subpoena must advise a

               24           nonparty organization of its duty to make this

               25           designation and to confer with the serving party.

               26           The persons designated must testify about

               27           information known or reasonably available to the

               28           organization.       This paragraph (6) does not

               29           preclude a deposition by any other procedure

               30           allowed by these rules.

               31                             *****




                                            - 36 -
Case 1:14-cv-02887-JLK-MEH Document 187-10 Filed 06/20/19 USDC Colorado Page 8 of
                                       9




                           FEDERAL RULES OF CIVIL PROCEDURE                   3


                                         Committee Note

                         Rule 30(b)(6) is amended to respond to problems that
                    have emerged in some cases. Particular concerns have
                    included overlong or ambiguously worded lists of matters
                    for examination and inadequately prepared witnesses. This
                    amendment directs the serving party and the named
                    organization to confer before or promptly after the notice or
                    subpoena is served, and to continue conferring as
                    necessary, regarding the number and description of matters
                    for examination and the identity of persons who will testify.
                    At the same time, it may be productive to discuss other
                    matters, such as having the serving party identify in
                    advance of the deposition the documents it intends to use
                    during the deposition, thereby facilitating deposition
                    preparation. The amendment also requires that a subpoena
                    notify a nonparty organization of its duty to confer and to
                    designate one or more witnesses to testify. It facilitates
                    collaborative efforts to achieve the proportionality goals of
                    the 2015 amendments to Rules 1 and 26(b)(1).

                          Candid exchanges about discovery goals and
                    organizational information structure may reduce the
                    difficulty of identifying the right person to testify and the
                    materials needed to prepare that person. Discussion of the
                    number and description of topics may avoid unnecessary
                    burdens. Although the named organization ultimately has
                    the right to select its designees, discussion about the
                    identity of persons to be designated to testify may avoid
                    later disputes. It may be productive also to discuss
                    “process” issues, such as the timing and location of the
                    deposition.




                                            - 37 -
Case 1:14-cv-02887-JLK-MEH Document 187-10 Filed 06/20/19 USDC Colorado Page 9 of
                                       9




                    4       FEDERAL RULES OF CIVIL PROCEDURE

                          The amended rule directs that the parties confer either
                    before or promptly after the notice or subpoena is served.
                    If they begin to confer before service, the discussion may
                    be more productive if the serving party provides a draft of
                    the proposed list of matters for examination, which may
                    then be refined as the parties confer. The rule recognizes
                    that the process of conferring will often be iterative, and
                    that a single conference may not suffice. For example, the
                    organization may be in a position to discuss the identity of
                    the person or persons to testify only after the matters for
                    examination have been delineated. The obligation is to
                    confer in good faith, consistent with Rule 1, and the
                    amendment does not require the parties to reach agreement.
                    The duty to confer continues if needed to fulfill the
                    requirement of good faith. But the conference process must
                    be completed a reasonable time before the deposition is
                    scheduled to occur.

                         When the need for a Rule 30(b)(6) deposition is
                    known early in the case, the Rule 26(f) conference may
                    provide an occasion for beginning discussion of these
                    topics. In appropriate cases, it may also be helpful to
                    include reference to Rule 30(b)(6) depositions in the
                    discovery plan submitted to the court under Rule 26(f)(3)
                    and in the matters considered at a pretrial conference under
                    Rule 16.




                                            - 38 -
